
	

113 HRES 117 IH: Expressing the sense of the House of Representatives that the Federal Government should not bail out State and local government employee pension plans or other plans that provide post-employment benefits to State and local government retirees.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Chaffetz
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Federal Government should not bail out State and local
		  government employee pension plans or other plans that provide post-employment
		  benefits to State and local government retirees.
	
	
		Whereas the Federal Government is operating at a huge
			 annual deficit and is rapidly increasing its outstanding debt every
			 year;
		Whereas the Federal Government, as of December 2012, is
			 carrying more than $16.0 trillion in debt, of which $11.6 trillion is owed to
			 the public and $4.8 trillion is owed to Social Security and other trust
			 funds;
		Whereas the Federal Government borrowed 31 cents for every
			 dollar it spent in 2012;
		Whereas foreign governments, individuals, and corporations
			 as of September 2012 own 48 percent of Federal debt owned by the public;
		Whereas Social Security's unfunded liabilities in 2012 are
			 $8.6 trillion over 75 years and $20.5 trillion over the infinite
			 horizon;
		Whereas the Federal debt is expected to increase by more
			 than $6 trillion from 2013 to 2022 according to the Congressional Budget
			 Office;
		Whereas State and local governments are heavily dependent
			 on Federal revenues;
		Whereas more than 16 percent of the entire Federal budget
			 goes directly to States and local governments;
		Whereas more than 20 percent of total State and local
			 government general revenue comes from the Federal Government according to
			 Census Bureau's latest Annual Survey of State and Local Government
			 Finance;
		Whereas numerous State and local government employee
			 pension plans have offered overly generous retirement benefits to its employees
			 and are in dire financial situations with combined unfunded liabilities up to
			 $4.4 trillion;
		Whereas many State and local government pension plans have
			 understated liabilities and overstated asset growth rates and have employed
			 methodologies that private sector plans are prohibited from using by Federal
			 law; and
		Whereas several State and local pension plans are expected
			 to fully exhaust their funds within ten years: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Federal Government should not bailout
			 State and local government employee pension plans and other post-employment
			 benefit plans; and
			(2)State and local governments should
			 immediately institute reforms to their employee pension plans, including
			 replacing defined benefit plans with defined contribution plans.
			
